   Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 1 of 39




IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES MICHAEL KELLER,                )
                                     )
        Plaintiff,                   )
                                     )          CIVIL ACTION NO.
        v.                           )            2:19cv207-MHT
                                     )                 (WO)
HYUNDAI MOTOR                        )
MANUFACTURING,                       )
                                     )
        Defendant.                   )

                           OPINION AND ORDER

       During a company-wide downsizing in 2018, defendant

Hyundai      Motor    Manufacturing,       also    known     as    HHMA,

terminated the longstanding employment of plaintiff James

Michael Keller, a supervisor in the company’s production

division.     Keller was then 50 years old, and he brought

suit    against      the   company   thereafter,       alleging     that

Hyundai fired him because of his age in violation of the

Age Discrimination in Employment Act (ADEA), 29 U.S.C.

§ 621.

       The company responded that it fired Keller, not for

his age, but because he was either unable or unwilling
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 2 of 39




to prevent the workers he oversaw from attempting to

unionize.         If true, this may well have violated the

National Labor Relations Act (NLRA), 29 U.S.C. § 151.

But Keller chose instead to address this defense by

amending his complaint to add a claim under § 25-7-35 of

the Code of Alabama, part of the State’s right-to-work

law.

       Keller’s suit is now before the court on the parties’

cross-motions        for    summary       judgment.       The   court       has

jurisdiction over his ADEA claim pursuant to 28 U.S.C.

§ 1331 (federal-question), and it exercises supplemental

jurisdiction over his state claim pursuant to 28 U.S.C.

§ 1367.        On the record presented, there exists a genuine

issue     of    material     fact   as     to   whether   the    company’s

assertion that it fired Keller for the union activity of

his     subordinates       is    pretextual.          Accordingly,          the

company’s motion for summary judgment on Keller’s ADEA

claim will be denied.               However, it is apparent that

§ 25-7-35 of the Code of Alabama does not provide Keller


                                      2
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 3 of 39




a remedy for his firing even if, as Hyundai says, it was

based on the union efforts among his team members.                          As

such,      the   company’s      motion    for     summary    judgment       on

Keller’s state claim will be granted, and Keller’s motion

for     partial     summary    judgment      on   this    claim    will     be

denied.



                   I.    SUMMARY-JUDGMENT STANDARD

       “A party may move for summary judgment, identifying

each claim or defense--or the part of each claim or

defense--on which summary judgment is sought.                     The court

shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The court must view the admissible

evidence in the light most favorable to the non-moving

party and draw all reasonable inferences in favor of that

party.       See Matsushita Elec. Indus. Co. Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).                   Summary judgment


                                      3
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 4 of 39




is appropriate “[w]here the record taken as a whole could

not     lead    a    rational       trier        of   fact    to    find    for    the

non-moving party.”               Id.



                           II.   FACTUAL BACKGROUND

       Keller       was     hired      in    2004     to     work   in     Hyundai’s

stamping shop, where employees mold sheet steel into the

component parts of the company’s automobiles.                              See Jan.

22, 2020, Depo. of James Keller (doc. no. 61-7) at 28.

He was promoted to team leader a year later and to group

leader the year after that.                       See id. at 28-31.               When

Keller was fired from Hyundai in 2018, he was one of two

group leaders in the stamping shop, although Hyundai has

since      added      a     third      group-leader          position       to    that

department.          See Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 5-6, 25.

       Faced with declining sales in early 2018, Hyundai

determined          that    layoffs         of   about     two     dozen    salaried

employees were necessary, and it delegated to senior


                                             4
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 5 of 39




management        of    each   division      the    responsibility          for

recommending who should be let go.                 See id. at 13-14.         Of

the      21     employees      removed       during     this     so-called

“reorganization,” seven, including Keller, were selected

from      the    production      staff     by    the   division’s      vice

president Christopher Susock.                See id. at 18.

       At that point, Hyundai had for several years been

the focus of a unionization campaign by the United Auto

Workers (UAW).         Once this campaign became public, workers

who favored the union started wearing gold shirts under

their work attire to show their support.                    Hyundai does

“not believe that a third party such as a union is

necessary.”         HMMA’s Position on Unions (doc. no. 61-3)

at 16.        The company therefore “trained its Group Leaders

on how to lawfully and persuasively explain the benefits

of     remaining       union-free”     and      “the   disadvantages         of

unionization.”           Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 7.




                                      5
   Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 6 of 39




    According       to    the      declarations      and     deposition

testimony of the people involved in recommending Keller

for termination, an unusually large number of the workers

he supervised wore the gold shirts that evidenced their

support for the UAW campaign.            Hyundai says it expected

group   leaders      such     as    Keller     to    convince      their

supervisees not to support the union, so it took the

number of union sympathizers on his shift as indication

that he was ineffective in his role.                See id. at 15-16;

Decl. of Christopher Susock (“Susock Decl.”) (doc. no.

61-4) at ¶¶ 24(b), 26(b).               As Susock explained, his

decision to recommend Keller’s termination “primarily

related to the fact that Keller had a substantial number

of pro-union Team Members in his group, and he was not

taking sufficient steps to lead his group so that his

Team Members did not believe that they needed a union.”

Susock Decl. (doc. no. 61-4) at ¶ 26(b).                   Hyundai says

this showed that Keller’s supervisees had “low morale,”

a term it ostensibly uses to mean “that many of Keller’s


                                    6
   Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 7 of 39




Team Members exhibited that they felt the need for third

party representation instead of leadership from their own

Group Leader.”       Id. at ¶ 24(b); see also Def.’s Br. in

Supp. Mot. for Summary Judgment (doc. no. 60) at 8 (“By

employee morale, HMMA is referring to how strongly its

Team Members feel that they need third party (union)

representation in the workplace.”).

    As    Hyundai     tells     it,    anxiety     about    the    union

sympathies of Keller’s subordinates was so great that the

highest echelons of the company’s leadership took notice.

Vice president Susock says Hyundai’s CEO personally told

him “that he was very concerned about the number of Team

Members on Keller’s shift wearing these gold colored

t-shirts, and further stated that the Group Leader for

the shift did not appear to be a strong leader for the

Company’s position on third parties.”             Susock Decl. (doc.

no. 61-4) at ¶ 20.       The CEO apparently warned Susock that

his “employment at HMMA could be in jeopardy if this

concern was not properly addressed.”              Id.


                                   7
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 8 of 39




       Susock     says    that      he    included      Keller   among      the

employees he recommended for termination as part of the

company’s         March      2018        reorganization        after     this

admonishment        by    Hyundai’s          chief    executive.       As    he

testified, “if something wasn’t done, it was going to

turn into a much greater problem for us as a company.”

Susock      Depo.    (doc.     no.       61-9)   at     60.    Director     of

Production        Support     Craig       Stapley,      with   whom    Susock

consulted before recommending Keller for termination,

says he agreed that Susock should recommend Keller’s

termination because “he believed that [Hyundai] needed a

Group Leader in the Stamping Shop who would engage on the

company’s        position      when       it     came    to    third    party

intervention.”           Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 14-15.                  Stapley testified that

“[o]ur concern, as a company, was a large penetration of

people that felt they needed a third-party intervention

in [Keller’s] group.”            Stapley Depo. (doc. no. 61-10) at

93.      In sum, Hyundai says it fired Keller because his


                                         8
      Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 9 of 39




group members had “low morale,” by which it means that

many of them were inclined to support the union, Susock

Decl. (doc. no. 61-4) at ¶ 24(b); because Keller “was not

providing leadership,” by which it means that he did not

persuade enough of his group members to oppose the union,

Def.’s Br. in Supp. Mot. for Summary Judgment (doc. no.

60)      at     18;    and   because      Keller     needed      “constant

supervision,” by which it means that his superiors had

to pull his group members away from the union themselves,

Stapley Depo. (doc. no. 61-10) at 75.

       Keller tells a different story.                He points to his

contemporaneous performance evaluations, which show that

his     leadership      skills     were   regularly      judged     by      his

superiors to meet or exceed the company’s expectations.

See, e.g., 2015 Keller Performance Evaluation (doc. no.

61-8) at 54; 2016 Keller Performance Evaluation (doc. no.

61-8) at 64; 2017 Keller Performance Evaluation (doc. no.

61-8)      at    74.      These    evaluations       include     generally

favorable comments from his supervisors, none of which


                                      9
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 10 of 39




mention the union activity among his team members that

supposedly so alarmed the company.                 See, e.g., 2016

Keller Performance Evaluation (doc. no. 61-8) at 66; 2017

Keller Performance Evaluation (doc. no. 61-8) at 76.

    At the time of Keller’s firing, he was 50 years old.

Def.’s Br. in Supp. Mot. for Summary Judgment (doc. no.

60) at 4.      His counterpart stamping-shop group-leader

Bill Carter, who was not included in the reorganization,

was 37 years old.        Id. at 6.      Keller’s replacement was

37 years old as well.          Id. at 25.        Of the 21 Hyundai

employees selected for reorganization, 18 were over the

age of 40.      See Report of Carole M. Amidon (doc. no.

61-13) at 17 tbl.1.        Hyundai’s statistical expert found

that, during the reorganization, employees over the age

of 40 were more than three times as likely as their

younger counterparts to be selected for termination.                 See

id. at 19-20.




                                  10
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 11 of 39




                       III.     DISCUSSION

    Keller brings two claims in his amended complaint.

His first is brought under the ADEA, 29 U.S.C. § 621,

alleging     that      his     termination        constituted        age

discrimination.       His second is that Hyundai’s actions

“violated Alabama public policy and Ala. Code (1975)

§ 25-7-1, et seq.”        First Amended Complaint (doc. no. 48)

at 8.    Although § 25-7-1 of the Code of Alabama is a

policy declaration that, “The right to live involves the

right to work” and does not expressly provide a private

right of action, Ala. Code § 25-7-1, Keller has since

clarified    that    he    intends     to   state    a   claim     under

§§ 25-7-33 and 25-7-35 of the Code of Alabama instead.

Section 25-7-33 prohibits employers from requiring that

any person “abstain or refrain from membership in any

labor union or labor organization as a condition of

employment or continuation of employment,” and § 25-7-35

provides a right of action to “[a]ny person who may be




                                  11
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 12 of 39




denied employment or be deprived of continuation of his

employment” in violation of § 25-7-33.

       Hyundai has moved for summary judgment on both of

Keller’s claims, and Keller has moved for partial summary

judgment on his state claim.                 The court considers each

claim in turn.



                    A.   Age Discrimination Claim

       Hyundai makes three arguments in support of its

motion      for   summary    judgment        on   Keller’s    ADEA    claim.

First,      the   company    says     that    Keller     “cannot     sustain

simultaneous claims for age discrimination and a right

to work violation” because the but-for causation required

for liability under the ADEA means that “age must still

be    the    reason--not       just    part       of   the   reason    or   a

contributing factor--for the challenged action.”                      Def.’s

Br. in Supp. Mot. for Summary Judgment (doc. no. 60) at

29-31 (emphasis in original).              Second, the company argues

that Keller has presented insufficient evidence to show


                                      12
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 13 of 39




a pattern of discrimination that would give rise to an

inference that he was fired because of his age.                   See id.

at 39-42.

      Finally, Hyundai argues that Keller fails to meet

his   burden    at   several    points    of   the   burden-shifting

framework      established     by   McDonnell     Douglas    Corp.       v.

Green, 411 U.S. 792 (1973), because he does not show

either (1) that he was qualified for the position he

held, (2) that a similarly situated younger individual

was treated less favorably than he, or (3) that Hyundai’s

purported        non-discriminatory            reason       for      his

firing--namely, that he did too little to discourage

union activity among his supervisees--was pretextual.

See Def.’s Br. in Supp. Mot. for Summary Judgment (doc.

no. 60) at 32-39, 42-47.



                      1.   But-For Causation

      Hyundai argues as a threshold matter that Keller’s

ADEA claim is barred because “an employee cannot claim


                                    13
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 14 of 39




that age is a motive for the employer’s adverse conduct

and   simultaneously      claim     that    there    was    any    other

proscribed motive involved.”           Id. at 29 (quoting Culver

v. Birmingham Bd. of Educ., 646 F. Supp. 2d 1270, 1271-72

(N.D. Ala. 2009)).        Hyundai says this rule is based on

the general principle of but-for causation, which is the

degree of causation that a plaintiff must show to succeed

on an ADEA claim.      See Sims v. MVM, Inc., 704 F.3d 1327,

1332 (11th Cir. 2013) (“[T]he language ‘because of’ in

the ADEA statute means that a plaintiff must prove that

discrimination was the ‘but-for’ cause of the adverse

employment action.”).        In other words, the ADEA requires

Keller to prove that he would not have been terminated

but for his age.      See Gross v. FBL Fin. Servs., Inc., 557

U.S. 167, 176-77 (2009).            Hyundai takes that but-for

cause requirement to mean that Keller “cannot sustain

simultaneous claims for age discrimination and a right

to work violation.        He must choose which theory he is

pursuing, or summary judgment is due to be granted on all


                                  14
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 15 of 39




of his claims.”        Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 29-30.

       This argument crashes, Wile E. Coyote-esque, into

veritable mountains of contrary precedent.                 The Supreme

Court has made clear that, “Often, events have multiple

but-for causes.”       Bostock v. Clayton County, 140 S. Ct.

1731, 1739 (2020). “[A] but-for test directs us to change

one thing at a time and see if the outcome changes.                      If

it does, we have found a but-for cause.”                  Id. at 1739.

Therefore,     “the    adoption     of    the    traditional      but-for

causation     standard      means    a    defendant      cannot     avoid

liability     just     by   citing       some    other    factor       that

contributed to its challenged employment decision.”                     Id.

(emphasis in original). A but-for causation requirement,

the Supreme Court reiterated, differs from a requirement

that    the   factor   at   issue    be    the   sole    cause    of    the

employment     action--a     standard      that    would    make       “the

confluence of multiple factors” insufficient to find

liability.     Id.


                                    15
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 16 of 39




    Hyundai     argues     that      a    sole-causation       standard,

rather   than     the    Court’s         articulation     of     but-for

causation, applies to Keller’s ADEA claim because “the

ADEA requires more than what must ordinarily be proven

under an analogous ... action” under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 1981a

and 2000e through 2000e-17.          Def.’s Br. in Supp. Mot. for

Summary Judgment (doc. no. 60) at 30 n.33 (quoting Sims,

704 F.3d at 1336).

    It is true that the ADEA’s liability provision is

narrower than that of Title VII, in the sense that the

ADEA does not allow liability when age was “simply a

motivating factor” in the employment decision rather than

a but-for cause.       Gross, 557 U.S. at 174-76.          Indeed, the

availability      of    motivating-factor          liability       under

Title VII is written into the statute itself.                    See 42

U.S.C. § 2000e-2(m) (permitting liability with proof that

one of the statute’s protected characteristics “was a

motivating    factor     for   any       employment   practice,     even


                                  16
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 17 of 39




though other factors also motivated the practice”).                  But

the absence of such a provision in the ADEA does not

change    the   fact   that   but-for     causation     suffices     for

liability under both statutes, nor does it make but-for

causation mean something different for Title VII claims

than it does for ADEA claims.          See Sims, 704 F.3d at 1336

n.9.     Accordingly, the court will not grant Hyundai

summary judgment on Keller’s ADEA claim on this basis.



                2.     Pattern of Discrimination

       An ADEA plaintiff can make out a prima-facie case of

age discrimination by “presenting a statistical pattern

of discrimination.”       Zaben v. Air Prods. & Chems., Inc.,

129 F.3d 1453, 1457 (11th Cir. 1997).             In the context of

company-wide reductions in force, the Eleventh Circuit

Court of Appeals has held that, when evidence shows that

the rate at which older employees are terminated is two

or three standard deviations away from the rate at which

younger employees were fired, this evidence demonstrates


                                  17
    Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 18 of 39




a   sufficient       pattern     to        support   an   inference        of

discrimination.         See Benson v. Tocco, Inc., 113 F.3d

1203, 1209 (11th Cir. 1997); Maddow v. Procter & Gamble

Co., Inc., 107 F.3d 846, 852 (11th Cir. 1997).                 According

to Hyundai’s expert Dr. Carole Amidon, a difference of

two or three standard deviations means that there is less

than a 5 % probability that the higher rate occurred by

chance, rather than being caused by the employees’ age.

See Decl. of Carole M. Amidon (doc. no. 61-13) at ¶ 15(b).

Amidon credibly explains that this 5 % threshold is often

used by statisticians to determine whether a result is

“statistically significant.”               Report of Carole M. Amidon

(doc. no. 61-13) at 16 n.6.

      Twenty-one employees were selected for termination

in the course of Hyundai’s 2018 reorganization.                      These

employees all came from the ranks of Specialist, Group

Leader, Assistant Manager, or Manager.                    See id. at 17

tbl.1.    At the time of the restructuring, Hyundai had 533

employees across these four ranks, and 330 of them--or


                                      18
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 19 of 39




about 62 %--were over the age of 40.                 Id.     Among the 21

reorganized employees, only three were under the age of

40, and no employees under the age of 40 at the Group

Leader level or above were selected for reorganization.

Id.       All told, employees over the age of 40 were selected

for reorganization at more than three times the rate of

younger employees.          Id. at 19-20.

       Hyundai makes much of Dr. Amidon’s opinion that the

higher rate at which older employees were terminated in

the       company’s     reorganization         was   not    statistically

significant          because   there      is    greater      than     a     5 %

probability that the rate occurred by chance.                  See Def.’s

Br. in Supp. Mot. for Summary Judgment (doc. no. 60) at

40-41.       This is true--barely: Dr. Amidon found that there

is    a    6.9   %   probability     that      Hyundai     selected       older

employees for reorganization at three times the rate of

younger employees by chance.                See Report of Carole M.

Amidon (doc. no. 61-13) at 20 tbl.4.




                                     19
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 20 of 39




    Based on the statistical evidence in Dr. Amidon’s

report, the court is skeptical that age was not a causal

factor   in   at    least   some   of    Hyundai’s     selections        of

employees for reorganization.             But while the Eleventh

Circuit has found statistical evidence sufficient to

support an inference of discrimination when the data

showed a termination rate of older employees three times

that of their younger colleagues, see Benson, 113 F.3d

at 1209, the circuit court has also made clear that it

considers     the    threshold     of    two   or    three     standard

deviations    an     important     one   in    determining      whether

statistical evidence, standing alone, permits such an

inference, see id.          Accordingly, the court agrees with

Hyundai that Keller has not shown sufficient statistical

evidence of a pattern of age discrimination to give rise,

without more, to an inference that his age was a but-for

cause of his firing.



                3.    Burden-Shifting Framework


                                   20
    Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 21 of 39




      An ADEA plaintiff can alternatively demonstrate age

discrimination based on circumstantial evidence through

a   modified     version     of    the    burden-shifting      framework

established by McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973).       Under Eleventh Circuit law, the plaintiff

may establish a prima-facie case of discrimination by

showing “(1) he was a member of the protected group

between the age of forty and seventy; (2) he was subject

to an adverse employment action; (3) a substantially

younger person filled the position from which he was

discharged; and (4) he was qualified to do the job from

which he was discharged.”             Liebman v. Metro. Life Ins.

Co., 808 F.3d 1294, 1298 (11th Cir. 2015).                        If the

plaintiff shows this prima-facie case, the burden shifts

to the defendant to provide evidence of a “legitimate,

nondiscriminatory         reason    for    the    adverse     employment

action.”       Id. (quoting Kragor v. Takeda Pharms. Am.,

Inc., 702 F.3d 1304, 1308 (11th Cir. 2012)).                  The burden




                                    21
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 22 of 39




then shifts back to the plaintiff to show that the

defendant’s reason is a pretext.               Id.

       In reduction-of-force cases and in cases where the

plaintiff’s position was eliminated entirely, a different

prima-facie       case     is    available.        In   such     cases,     a

plaintiff may alternatively meet his initial burden by

demonstrating that he was in the protected age group,

qualified for the relevant position, adversely affected

by an employment action, and by showing “evidence by

which a fact finder could reasonably conclude that the

employer intended to discriminate on the basis of age.”

Smith v. J. Smith Lanier & Co., 352 F.3d 1342, 1344 (11th

Cir. 2003).       In other words, showing, as an element, that

the plaintiff was replaced by a younger person is not the

only route.        See id.       This alternative prima-facie case

is    available      because      “the     employer     seldom    seeks     a

replacement          for        the   discharged         employee”          in

reduction-of-force              situations.             Verbraeken          v.

Westinghouse Elec. Corp., 881 F.2d 1041, 1045 (11th Cir.


                                      22
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 23 of 39




1989) (quoting Mauter v. Hardy Corp., 825 F.2d 1554, 1557

(11th Cir. 1987)).

       Although     Keller’s      case      involved    a   company-wide

reduction in force, Keller in particular was replaced by

Hyundai.        See Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 24.                As such, the court looks

to     the   prima-facie       case    that     applies     outside     the

reduction-in-force context.                However, the result of the

analysis would be the same regardless.                 This is because,

as discussed below, the evidence in the record would make

it reasonable for a fact finder to conclude that Hyundai

intended to discriminate based on age.

       Hyundai does not contest that Keller was between the

ages of 40 and 70 when he was fired or that terminating

him subjected him to an adverse-employment action.                      But

the company argues that Keller falls short of his burden

at three points: first, by failing to prove that he was

qualified for his position; second, by failing to show

that     Hyundai     “treated     a   similarly     situated      employee


                                      23
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 24 of 39




outside his protected class ... more favorably,” Def.’s

Br. in Supp. Mot. for Summary Judgment (doc. no. 60) at

37;    and,      finally,      by        failing     to    rebut       the

non-discriminatory       reason      Hyundai       proffers      for   its

action.

      The first two of these arguments go nowhere.                       As

the   Eleventh    Circuit    has    explained,      “if    a   plaintiff

enjoyed a long tenure at a certain position, we can infer

that he or she is qualified to hold that particular

position.”    Liebman, 808 F.3d at 1299 (quoting Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1360

(11th Cir. 1999)).       Keller had held his position as group

leader in the stamping shop for more than a decade when

he was terminated in 2018.           See Jan. 22, 2020, Depo. of

James Keller (doc. no. 61-7) at 31.                 But in Hyundai’s

view, again, all roads lead to unions; the company takes

the   position    that    Keller     demonstrated         that    he   was

actually unqualified for the job he had held for a decade

because he didn’t do what was expected of him when the


                                    24
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 25 of 39




union organizing began among his supervisees.               See Def.’s

Br. in Supp. Mot. for Summary Judgment (doc. no. 60) at

34-35.     This argument may provide Hyundai a reason for

firing Keller unrelated to his age, but it does not show

that he was unqualified in the first place for his

longstanding position at the company.

    Hyundai founders as well in its argument that Keller

cannot make out a prima-facie case of discrimination

because he does not point to a similarly situated younger

employee who was treated more favorably.                 Hyundai says

the Keller’s claim fails because he “has not identified

any Group Leader in Stamping who had the same performance

deficiencies and was not restructured.”               Id. at 37.         As

an initial matter, Hyundai’s position that only another

group     leader   in   the    stamping      department      could       be

similarly situated to Keller slices the bacon far too

finely.     When Keller was terminated, there was only one

other group leader in the stamping department with him;

Hyundai’s view would mean that Keller would necessarily


                                  25
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 26 of 39




be    precluded     from      making    out   a    prima-facie      case    of

discrimination unless his performance reviews were better

than those of the sole other employee who held the same

job title in the same department.                       See id. at 37-38

(“Plaintiff’s          direct    supervisor        during     the   relevant

period evaluated Plaintiff the lowest and he evaluated

Carter higher.          Therefore, Plaintiff cannot point to a

comparator       who    was     treated     more    favorably.”).          The

Eleventh      Circuit      has    rejected        the    position    that    a

plaintiff must “prove purely formal similarities--e.g.,

that she and her comparators had precisely the same

title.”      Lewis v. City of Union City, 918 F.3d 1213, 1227

(11th Cir. 2019) (en banc).

       As applied to this case, however, Hyundai’s argument

fails for a more fundamental reason too.                     In the context

of the ADEA, it is sufficient to raise an inference of

discrimination          for     the    plaintiff        to   show   that    “a

substantially younger person filled the position from

which he was discharged.”              Liebman, 808 F.3d at 1298.


                                       26
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 27 of 39




      In this case, then-50 year old Keller was fired by

Hyundai and was replaced by Zach Morris, who was 37 years

old at the time.           Def.’s Br. in Supp. Mot. for Summary

Judgment (doc. no. 60) at 24-25.              The Eleventh Circuit

has   held      that   a     replacement    seven     years     younger

“qualifies as substantially younger,” Liebman, 808 F.3d

at 1299; the 13-year difference between Keller’s and

Morris’s ages suffices too.              No more is required for

Keller     to   meet   his     initial     burden,    and     Hyundai’s

arguments about which employees are similarly situated

to him do not carry weight here.

      Because Keller has made out a prima-facie case of

discrimination, the burden shifts to Hyundai to present

evidence that the reason for his firing was unrelated to

his age.     This the company has done in spades.              Time and

again in its briefing, Hyundai reiterates some variation

of its theme: Keller was fired for failing to prevent

union organizing, not for his age.           See, e.g., Def.’s Br.

in Supp. Mot. for Summary Judgment (doc. no. 60) at 7-11,


                                  27
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 28 of 39




14-18, 24-25, 34-36, 45-46.                Accordingly, the burden

shifts back to Keller to show that this asserted reason

was pretextual and that age was really a but-for cause

of his firing.      To reiterate a point made above, Keller

need not demonstrate that his alleged unwillingness or

inability to combat union efforts among his subordinates

played no part in Hyundai’s decision to fire him.                  There

may be multiple but-for causes for his termination.                   But

to survive summary judgment on his ADEA claim, Keller

must    show     sufficient    evidence       that    a   jury     could

reasonably find that he would not have been fired but for

his age.    The court concludes that he has done so.

       In determining at the pretext stage whether Keller

has shown a genuine issue of fact that precludes summary

judgment    in    favor    Hyundai,    the    court    looks     to   the

totality    of    the     evidence    in    the   record,    including

evidence that was also relevant at earlier points in the

burden-shifting analysis of his claim.                See Tex. Dep’t

of Cmty. Affs. v. Burdine, 450 U.S. 248, 255 n.10 (1981)


                                  28
    Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 29 of 39




(“A satisfactory explanation by the defendant destroys

the legally mandatory inference of discrimination arising

from the plaintiff's initial evidence. Nonetheless, this

evidence and inferences properly drawn therefrom may be

considered by the trier of fact on the issue of whether

the defendant's explanation is pretextual.”).                     Because

none    of    the    contemporaneous       written      assessments        of

Keller’s work suggested that the supposed union activity

of his supervisees was of particular concern to Hyundai,

a   jury     could   reasonably     conclude     that    the   company’s

anti-union explanation is pretextual and that Keller’s

age was in fact a but-for cause of his firing.

       As mentioned above, Keller’s performance evaluations

from the relevant years never discuss, even obliquely,

concerns about the union activity of his subordinates.

See, e.g., 2016 Keller Performance Evaluation (doc. no.

61-8) at 66; 2017 Keller Performance Evaluation (doc. no.

61-8) at 76. The closest they come are two brief comments

that Keller should “engage more” with his team members,


                                    29
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 30 of 39




including on company policy and procedures.                 2016 Keller

Performance Evaluation (doc. no. 61-8) at 66; 2017 Keller

Performance    Evaluation        (doc.       no.   61-8)   at    76.     In

context, however, these seem to be referring to problems

with injuries among Keller’s subordinates and the need

to ensure that Hyundai’s safety protocols and protective

equipment    policies     were    followed.          See   2016    Keller

Performance Evaluation (doc. no. 61-8) at 62 (noting high

number of accidents and instructing Keller to “constantly

remind      [team     members]          to     follow      ALL     safety

requirement[s]”).

    Among the documentary evidence preceding Keller’s

firing, what comes nearest to raising the union issue is

a 2016 assessment of the stamping shop that scathingly

reviewed the leadership skills of several members of the

shop management, including Keller. The report criticized

Keller as “[v]ery afraid of the [team members]” and as

“disengag[ing] himself from any form of controversy,”

including a willingness to “bend policy if pushed by


                                   30
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 31 of 39




[team members].”          Byrd Report (doc. no. 61-4) at 10.

Keller, the report said, had “good technical skills but

poor leadership skills.”         Id.    Censorious as this report

may    be,   it   never     expressly   linked       the    problems          it

identified in Keller’s leadership with union sympathies

among    his    subordinates;     indeed,      the     report         did    not

mention unions at all.           Nor does Hyundai explain the

absence of any expressions of significant concern about

Keller’s       leadership     abilities       either       in        his    2016

performance evaluation, which covered much the same time

period as the stamping shop management assessment, or in

the following year’s evaluation.

       In light of the lack of documentary evidence that

Hyundai was concerned about union efforts among Keller’s

team at the time of his firing--or even that the company

was seriously troubled by his leadership abilities--a

jury    could     reasonably    find    the    explanations            in    the

declarations       and    deposition      testimony             of     Hyundai

leadership to be post hoc, after the fact, and thus


                                  31
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 32 of 39




pretextual.     And considering Keller’s replacement by a

younger employee, the fact that 18 of the 21 fired

employees were over the age of 40, and the statistical

evidence,    albeit    not   statistically       significant,       that

older employees were three times as likely as their

younger     counterparts      to    be   included      in    Hyundai’s

reorganization, a jury could also reasonably find that

age was a but-for cause of Keller’s firing.                  There are

disputed issues of fact.1          Accordingly, summary judgment

in favor of Hyundai will be denied on Keller’s ADEA claim.




    1. Although     Hyundai    calls  the    layoffs   a
“reorganization” and contends that it terminated the
employees to cut costs during economic difficulties, the
company not only replaced Keller but added a third group
leader to the stamping shop a few months later.      See
Def.’s Br. in Supp. Mot. for Summary Judgment (doc. no.
60) at 24-25. The decision to replace Keller and then
add a new employee at his position soon thereafter draws
into question whether his discharge was really part of
the reorganization.
                            32
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 33 of 39




                             B.    State Claim

       Keller also brings a state claim under § 25-7-35 of

the Code of Alabama.            As noted above, § 25-7-35 provides

a private right of action to anyone denied or deprived

of a job in violation of § 25-7-33, which prohibits

employers from requiring people to “abstain or refrain

from membership in any labor union or labor organization

as     a    condition      of     employment       or     continuation      of

employment.”         Keller added this claim to his complaint

in     response      to    Hyundai’s          argument    that   the   union

sympathies of his team members led to his firing.                        See

Pl.’s Mot. to Amend Complaint (doc. no. 39) at 3.

       No    party   argues       that    Keller    was    terminated    for

joining a union.          And § 25-7-33 prohibits employers from

firing people for their “membership in any labor union,”

Ala.       Code   § 25-7-33,      not     for    failing    to   “condemn[]

membership in any labor union,” Pl.’s Br. in Supp. Mot.

for Partial Summary Judgment (doc. no. 57) at 18.                           As

such,       Keller’s      potential       theory    of    liability    under


                                         33
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 34 of 39




§ 25-7-35 is ultimately one of third-party retaliation:

He was fired because of the union membership of his

supervisees.

       The statutes under which Keller brings this claim do

not support such a theory.                Section 25-7-33 guarantees

that no persons may be fired for their membership in a

union--in other words, that no individuals may personally

be    required     to    abstain     from    union    membership        as   a

condition of their employment.                   The evidence does not

show that Hyundai required Keller or his group members

to refrain from union membership as a condition of their

own employment; the company’s actions therefore did not

violate the terms of § 25-7-33.                  And § 25-7-35 provides

a cause of action to “any person who may be denied

employment       or     be   deprived       of   continuation      of    his

employment in violation of ... [§] 25-7-33.”                    Without a

violation of § 25-7-33, there is no cause of action under

§ 25-7-35.




                                     34
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 35 of 39




       The   three    cases    Keller     cites    in     support      of   his

contrary position are all off-point.                The decision of the

Alabama Supreme Court in Moving Picture Machine Operators

Local No. 236 v. Cayson, 281 Ala. 468 (1967), concerned

an employment contract that “require[d] seniority based

on    longevity      of    union   membership      as     a    condition     of

continuation        of    employment.”       Id.    at        479.     Because

employment that requires union seniority requires union

membership, the contract violated the plain terms of the

predecessor statute to § 25-7-33 in effect at the time.

See id.      That holding has no salience for Keller’s claim.

The contract in Moving Picture Machine Operators made

individual workers’ ability to get a job depend on their

own union membership--precisely the act prohibited by

§ 25-7-33, and precisely what Hyundai did not do here.The

same problem arises with Keller’s argument regarding Gray

v.     Jefferson         Warrior    Railroad       Co.,        Inc.,        No.

2:09-cv-02581-JEO, 2010 WL 11565853 (N.D. Ala. Oct. 1,

2010) (Ott, M. J.), report and recommendation adopted,


                                     35
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 36 of 39




2010 WL 11566241, (N.D. Oct. 25, 2010 (Bowdre, J.).

There, the magistrate judge found that an employer who

denied the plaintiff a job because of his efforts to

unionize past workplaces had violated § 25-7-33.                 Id. at

*10-11.      Again, the aggrieved employee was one whose own

membership in labor organizations had cost him a job.

The   case    therefore   provides     no   support     for    Keller’s

position that Alabama law protects workers from being

terminated due to other employees’ union membership.

      Finally, the decision of another judge of this court

in Professional Helicopter Pilots Ass’n, Local 102 v.

Lear Siegler Services, Inc., 326 F. Supp. 2d 1305 (M.D.

Ala. 2004) (Albritton, J.), is wholly inapposite.                There,

the court held that Alabama’s right-to-work laws apply

in areas where the State’s jurisdiction is concurrent

with that of the federal government.            See id. at 1314-15.




                                  36
     Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 37 of 39




That holding bears no relation to this case whatsoever,

nor lends any support to Keller’s argument.2

       The text of § 25-7-33 is specific about the conduct

it    prohibits.         Firing    Keller     because     of   the    union

sympathies of his subordinates is not what that statute

forbids.       Although such conduct might violate the NLRA,

which bars employers from “interfer[ing]” with workers’

efforts to unionize and from using hiring or firing

practices that “encourage or discourage membership” in a

union, 29 U.S.C. § 158(a), Keller has chosen not to sue




    2. In his reply brief, Keller raises two further
arguments: that he was fired for refusing to violate
§ 25-7-6, which declares that people in Alabama may join
or not join a union “free from interference by force,
coercion, or intimidation,” or by threats thereof; and
that Keller has a claim for the tort of outrage because
he was fired in violation of Alabama public policy. See
Pl.’s Reply Br. in Supp. Mot. for Partial Summary
Judgment (doc. no. 70) at 10-11.     As to the first of
these arguments, there is no evidence that any Hyundai
employee was coerced or intimidated not to join the
union, nor that Keller was asked to coerce or intimidate
anyone.   As to the second, Keller does not allege the
tort of outrage in his complaint; arguments that he could
have done so are irrelevant here.
                            37
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 38 of 39




under that statute.       Section 25-7-35 does not provide him

a remedy.

    Hyundai’s motion for summary judgment will granted,

and Keller’s motion for partial summary judgment will be

denied, as to Keller’s state claim.



                                * * *



    For the foregoing reasons, it is ORDERED that:

    (1) Defendant Hyundai Motor Manufacturing’s motion

for summary judgment (doc. no. 59) is denied as to

plaintiff James Keller’s ADEA claim.                This claim will

proceed to trial.

    (2) Defendant Hyundai Motor Manufacturing’s motion

for summary judgment (doc. no. 59) is granted as to

plaintiff Keller’s state claim; plaintiff Keller’s motion

for partial summary judgment (doc. no. 56) is denied as

to this claim; judgment is entered in favor of defendant




                                  38
  Case 2:19-cv-00207-MHT-JTA Document 101 Filed 01/19/21 Page 39 of 39




Hyundai Motor Manufacturing and against plaintiff Keller

as to this claim.

    This case is not closed.

    DONE, this the 19th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  39
